                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

BOBBI SIMMONS                                                                    PLAINTIFF

V.                           CASE NO. 3:17-CV-00287 JTK

SOCIAL SECURITY ADMINISTRATION                                                 DEFENDANT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that judgment be entered for the Plaintiff, reversing the decision of the

Commissioner, and remanding this case to the Commissioner for further proceedings pursuant to

sentence four of 42 U.S.C. ' 405(g) and Melkonyan v. Sullivan, 501 U.S. 89 (1991).

       DATED this 11th day of October, 2018.




                                           ___________________________________
                                           UNITED STATES MAGISTRATE JUDGE
